COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      In re Maersk Line, Limited

Appellate case number:    01-13-00750-CV

Trial court case number: 2009-64336

Trial court:              164th District Court, Harris County, Texas

         It is ordered that the relator’s motion for emergency relief is granted. The Court stays,
until further order of this Court, all trial-court proceedings in the underlying cause, Miguel Ruiz,
et al. v. Maersk Line, Limited, No. 2009-64336 (164th Dist. Ct., Harris Cnty., Tex.). See TEX. R.
APP. P. 52.10(b) (providing that appellate court may grant “any just relief” pending court’s
action on mandamus petition).

        It is furthered ordered that the response of the real parties in interest, if any, to the
petition for writ of mandamus filed August 30, 2013, is due Tuesday, September 24, 2013.

       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually        Acting for the Court


Date: September 4, 2013